Title: John Adams to Abigail Adams, 6 July 1774
From: Adams, John
To: Adams, Abigail


     
      Falmouth July 6th: 1774
     
     Our Justice Hutchinson is eternally giving his Political Hints. In a Cause, this Morning, Somebody named Captn. Mackay as a Refferee. I said “an honest Man!”—“Yes” says Hutchinson, “he’s an honest Man, only misled.—He he he,” blinking, and grinning.—At Dinner, to day, Somebody mentioned Determinations in the Lords House (the Court sitts in the Meeting House).—“I’ve known many very bad Determinations in the Lords House of late” says he, meaning a Fling upon the Clergy.—He is perpetually flinging about the Fasts, and ironically talking about getting Home to the Fast. A Gentleman told me, that he had heard him say frequently, that the Fast was perfect Blasphemy.—“Why dont they pay for the Tea? Refuse to pay for the Tea! and go to fasting and praying for Direction! perfect Blasphemy!”
     This is the Moderation, Candor, Impartiality, Prudence, Patience, Forbearance, and Condescention of our Justice.
     Samuel Quincy said Yesterday, as Josa. told me, that he was for staying at home and not going to Meeting as they i.e. the Meetings are now managed.
     Such is the Bitterness and Rancour, the Malice and Revenge, the Pride and Vanity which prevails in these Men. And such Minds are possessed of all the Power of the Province.
     S. makes no Fortune this Court. There is very little Business here, it is true, but S. gets very little of that little—less than any Body.
     Wyer retains his old good Nature and good Humour, his Wit, such as it is, and his Fancy, with its wildness.
     Bradbury retains his Anxiety and his plaintive, angry Manner, David Sewal his Softness, and conceited Modesty.
     Bradbury and Sewall always roast Dr. Gardiner, at these Courts, but they have done it more now than usual, as Gardiner had not me to protect him.—See how I think of myself!
     I believe it is Time to think a little about my Family and Farm. The fine Weather, we have had for 8 or 10 days past I hope has been carefully improved to get in my Hay. It is a great Mortification to me that I could not attend every Step of their Progress in mowing, making and carting. I long to see what Burden.
     But I long more still to see to the procuring more Sea Weed and Marsh Mud and Sand &c.
     However my Prospect is interrupted again. I shall have no Time. I must prepare for a Journey to Philadelphia, a long Journey indeed! But if the Length of the Journey was all, it would be no burden. But the Consideration of What is to be done, is of great Weight. Great Things are wanted to be done, and little Things only I fear can be done. I dread the Thought of the Congress’s falling short of the Expectations of the Continent, but especially of the People of this Province.
     Vapours avaunt! I will do my Duty, and leave the Event. If I have the Approbation of my own Mind, whether applauded or censured, blessed or cursed, by the World, I will not be unhappy.
     Certainly I shall enjoy good Company, good Conversation, and shall have a fine Ride, and see a little more of the World than I have seen before.
     I think it will be necessary to make me up, a Couple of Pieces of new Linnen. I am told, they wash miserably, at N. York, the Jerseys and Philadelphia too in Comparison of Boston, and am advised to carry a great deal of Linnen.
     Whether to make me a Suit of new Cloaths, at Boston or to make them at Phyladelphia, and what to make I know not, nor do I know how I shall go—whether on Horse back, in a Curricle, a Phaeton, or altogether in a Stage Coach I know not.
     The Letters I have written or may write, my Dear, must be kept secret or at least shewn with great Caution.
     Mr. Fairservice goes tomorrow: by him I shall send a Packett.
     Kiss my dear Babes for me. Your
     
      John Adams
     
     
      I believe I forgot to tell you one Anecdote: When I first came to this House it was late in the Afternoon, and I had ridden 35 miles at least. “Madam” said I to Mrs. Huston, “is it lawfull for a weary Traveller to refresh himself with a Dish of Tea provided it has been honestly smuggled, or paid no Duties?”
      
      “No sir, said she, we have renounced all Tea in this Place. I cant make Tea, but I’le make you Coffee.” Accordingly I have drank Coffee every Afternoon since, and have borne it very well. Tea must be universally renounced. I must be weaned, and the sooner, the better.
     
    